Per Curiam.
The issue in this case was not the legitimacy of the child, but the liability of defendant for his support. The evidence taken, but not considered, by the court was relevant and material to that issue, and it was error to determine the issue upon presumptions of law alone.
*503The orders should be reversed and the proceeding reopened and remitted to the Domestic Relations Court to determine upon the evidence whether the defendant is liable for the support of the infant William Baxter.
Present — Martin, P. J., Townley, Glennon, Untermyer and Cohn, JJ.
Orders unanimously reversed, without costs, and the proceeding reopened and remitted to the Domestic Relations Court to determine upon the evidence whether defendant is liable for the support of the infant William Baxter.